DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given confirmed in a phone call with Fusheng Xu on 6/29/2022. 
Amendments to Claims
Claim 2: The control method for the vehicle according to claim 1, further comprising acquiring 
Claim 4: The control method for the vehicle according to claim 1, further comprising decreasing a fuel reduction amount in accordance with the fuel reduction command, in response to a decrease in the calculated accuracy.
Claim 5: The control method for the vehicle according to claim 4, further comprising the fuel reduction amount in accordance with the fuel reduction command is set to a constant value, when the calculated accuracy is higher than a first threshold.
Claim 6: The control method for the vehicle according to claim 4, further comprising the fuel reduction amount in accordance with the fuel reduction command is decreased depending on the calculated accuracy, when the calculated accuracy is equal to or lower than a first threshold and is higher than a second threshold, the second threshold being lower than the first threshold.
Claim 7: The control method for the vehicle according to claim 4, further comprising the fuel reduction amount in accordance with the fuel reduction command is set to zero, when the calculated accuracy is equal to or lower than a second threshold.
Reasons for Allowance
The following is examiner’s stated reasons for allowance:
The prior art Miura et al. (US 2012/0041671) discloses determining a communication data amount such that a fuel consumption reduction effect with respect to a communication cost is greater than zero, the communication cost being a cost of a communication with the vehicle through the communication unit. This is performed by determining an ideal route whose communication cost and fuel consumption results in savings and sending the fuel-savings route to the vehicle ([0039-0046]; Fig. 3). Furthermore, Miura et al. discloses collecting vehicle information from the vehicle ([0034, 0037]) and deriving the fuel consumption for a route based on other vehicles on the route in order to send the fuel-savings route to the vehicle ([0034, 0041, 0047]). 
The prior art Wilson (US 2012/0022781) discloses that the derived fuel consumption may be based on a vehicle speed and a fuel consumption amount of other vehicles on the route ([0028, 0035, 0037]). 
The prior art Miki et al. (JP 2005/091112) discloses using derived route information to generate a fuel reduction command and controlling the vehicle to regulate a fuel reduction amount in an accurate manner in consideration of the amount of route information collected ([0080-0088, 0096-0097]).  
Miura et al. (US 2012/0041671), Wilson (US 2012/0022781) and Miki et al. (JP 2005/091112) fail to teach that in addition to being based on the derived fuel consumption of a route, the generated fuel reduction command sent to the vehicle to reduce fuel consumption within the vehicle is generated based on the calculated accuracy of control of the vehicle based on the communication data amount using a previously determined relationship between communication data amount and accuracy of vehicle control, wherein the accuracy of vehicle control increases with an increase in a communication data amount. In particular the prior art does not disclose using a determined accuracy in this manner with a communication data amount that is determined such that a fuel consumption reduction effect from the regulation performed on the vehicle with respect to a communication cost is large. 
The combination of limitations lacking in the prior art, in combination with the other claim limitations, clearly claimed for a patent, are neither anticipated nor made obvious by the prior arts on record.
Foreign prior art and Non-Patent Literature search was conducted; however, no relevant prior art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669        
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619